Exhibit 10.86

 

RUSS BERRIE AND COMPANY, INC.
RESTRICTED STOCK AGREEMENT

 

Date of Grant:                  , 200  

 

Russ Berrie and Company, Inc., a New Jersey corporation (the “Company”), does
hereby grant to                           (the “Participant”), as of the date
set forth above, pursuant to the 2004 Russ Berrie and Company, Inc. Stock
Option, Restricted and Non-Restricted Stock Plan (the “Plan”), a copy of which
is appended hereto and incorporated herein by reference,            shares of
its Common Stock (stated value $.10) (the “Restricted Stock”), upon the
following terms and conditions.  Capitalized terms used but undefined herein
shall have the meanings ascribed to them in the Plan.  This is the Restricted
Stock Agreement referred to in Section 6.9 of the Plan.

 


1.                                       THE RESTRICTED STOCK SHALL BE
REGISTERED IN THE NAME OF THE PARTICIPANT AND HELD BY THE COMPANY UNTIL THE
RESTRICTIONS ON SUCH RESTRICTED STOCK LAPSE AND SUCH RESTRICTED STOCK IS NO
LONGER SUBJECT TO FORFEITURE IN ACCORDANCE WITH THE TERMS HEREOF.  AS THE
RESTRICTIONS ON THE RESTRICTED STOCK LAPSE (UNLESS SUCH STOCK IS EARLIER
FORFEITED IN ACCORDANCE WITH THE TERMS HEREOF), THE COMPANY SHALL DELIVER TO THE
PARTICIPANT CERTIFICATES REPRESENTING SUCH STOCK, FREE AND CLEAR OF ALL
RESTRICTIONS OTHER THAN THOSE ARISING UNDER FEDERAL AND/OR STATE SECURITIES
LAWS.


 


2.                                       (A)                                 
SUBJECT TO THE LAST SENTENCE OF THIS PARAGRAPH (A) AND THE PROVISIONS OF
SECTIONS 3 AND 7 HEREOF, THE RESTRICTED STOCK SHALL VEST RATABLY OVER FIVE YEARS
(20% PER YEAR) FROM THE DATE OF GRANT, AND UPON VESTING, SHALL NOT BE SUBJECT TO
ANY FURTHER RESTRICTIONS HEREUNDER.  NOTWITHSTANDING THE FOREGOING, HOWEVER, IF
A PARTICIPANT IS ALSO A PARTICIPANT UNDER THE SEVERANCE PLAN, AND THE TERMS OF
THIS AGREEMENT CONFLICT WITH THE TERMS OF THE SEVERANCE PLAN, SUCH CONFLICT
SHALL BE RESOLVED IN ACCORDANCE WITH SECTION 6.7(B) OF THE SEVERANCE PLAN.


 


(B)                                 EXCEPT AS PROVIDED IN SECTION 3 HEREOF, AND
SUBJECT TO THE PROVISIONS OF SECTION 7 HEREOF IN THE EVENT OF A BUSINESS
COMBINATION, ANY NON-VESTED RESTRICTED STOCK (AFTER GIVING EFFECT TO ANY
APPLICABLE PROVISIONS OF THE SEVERANCE PLAN) SHALL BE IMMEDIATELY FORFEITED AND
ALL RIGHTS OF A PARTICIPANT TO SUCH FORFEITED RESTRICTED STOCK SHALL TERMINATE
WITHOUT PAYMENT OF CONSIDERATION BY THE COMPANY UPON TERMINATION OF THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON (INCLUDING THE
CONSUMMATION OF A BUSINESS COMBINATION, WHETHER OR NOT THE PARTICIPANT IS
EMPLOYED BY THE SURVIVING ENTITY, BUT EXCLUDING AN AUTHORIZED LEAVE OF ABSENCE).


 


3.                                      (A)                                   IN
THE EVENT THAT THE EMPLOYMENT OF A PARTICIPANT IS TERMINATED PRIOR TO THE LAPSE
OF ALL OR PART OF THE RESTRICTIONS ON THE RESTRICTED STOCK, AND SUCH TERMINATION
IS BY REASON OF HIS OR HER DEATH, DISABILITY OR RETIREMENT AFTER REACHING HIS OR
HER NORMAL RETIREMENT DATE (AS SET FORTH AT THE TIME OF HIS OR HER RETIREMENT
UNDER THE RUSS BERRIE AND COMPANY, INC. 401K PLAN), ALL RESTRICTIONS ON THE
RESTRICTED STOCK SHALL LAPSE ON THE DATE OF PARTICIPANT’S DEATH, DISABILITY OR
RETIREMENT.

 

--------------------------------------------------------------------------------


 


(B)                                 THE COMMITTEE MAY AT ANY TIME, IN ITS SOLE
DISCRETION, ACCELERATE THE TIME AT WHICH ANY OR ALL RESTRICTIONS WILL LAPSE OR
REMOVE ANY OR ALL OF SUCH RESTRICTIONS WITH RESPECT TO THE RESTRICTED STOCK.


 


4.                                       NONE OF THE RESTRICTED STOCK MAY BE
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE ENCUMBERED OR
DISPOSED OF DURING THE PERIOD IN WHICH THE RESTRICTIONS ON SUCH RESTRICTED STOCK
ARE IN EFFECT.


 


5.                                       SUBJECT TO THE RESTRICTIONS SET FORTH
IN THIS AGREEMENT, THE PARTICIPANT SHALL HAVE ALL OF THE RIGHTS OF A SHAREHOLDER
WITH RESPECT TO THE RESTRICTED STOCK, INCLUDING THE RIGHT TO RECEIVE ALL
DIVIDENDS THEREON.


 


6.                                       [AN APPROPRIATE LEGEND SHALL BE PLACED
ON THE STOCK CERTIFICATE REPRESENTING THE RESTRICTED STOCK WITH RESPECT TO THE
RESTRICTIONS IMPOSED THEREON.]


 


7.                                       THE AWARD OF RESTRICTED STOCK HEREUNDER
SHALL BE SUBJECT TO ADJUSTMENT AS FOLLOWS:


 


(A)                                  IN THE EVENT OF ANY CHANGE IN THE
OUTSTANDING COMMON STOCK BY REASON OF A DISSOLUTION OR LIQUIDATION OF THE
COMPANY, SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, MERGER
OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANY OTHER CORPORATION IF THE
COMPANY IS THE SURVIVING CORPORATION, STATUTORY SHARE EXCHANGE INVOLVING CAPITAL
STOCK OF THE COMPANY, REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION, STOCK
DIVIDEND, EXTRAORDINARY DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, STOCK
COMBINATION, RIGHTS OFFERING, SPIN-OFF OR OTHER RELEVANT CHANGE, THE COMMITTEE
MAY ADJUST THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR AWARDS
OF RESTRICTED STOCK UNDER THE PLAN AND ANY OR ALL OTHER MATTERS DEEMED
APPROPRIATE BY THE COMMITTEE, INCLUDING, WITHOUT LIMITATION, ACCELERATING THE
VESTING PERIOD PERTAINING TO ANY AWARD OF RESTRICTED STOCK UNDER THE PLAN.


 


(B)                                 IN CONNECTION WITH A BUSINESS COMBINATION,
THE COMMITTEE, IN ITS SOLE DISCRETION, MAY PROVIDE FOR (I) THE CONTINUATION OF
THE PLAN AND/OR THE ASSUMPTION OF THE AWARDS GRANTED THEREUNDER BY A SUCCESSOR
CORPORATION (OR A PARENT OR SUBSIDIARY THEREOF), (II) THE SUBSTITUTION FOR SUCH
AWARDS OF NEW AWARDS COVERING THE STOCK OF A SUCCESSOR CORPORATION (OR A PARENT
OR SUBSIDIARY THEREOF), WITH APPROPRIATE ADJUSTMENTS AS TO THE NUMBER AND KIND
OF SHARES, OR (III) UPON 10 DAYS’ ADVANCE NOTICE FROM THE COMMITTEE TO THE
PARTICIPANT, THE ACCELERATION OF THE VESTING PERIOD PERTAINING TO THE RESTRICTED
STOCK.  IN THE EVENT OF ANY CONTINUATION, ASSUMPTION OR SUBSTITUTION
CONTEMPLATED BY THE FOREGOING CLAUSES, THE AWARD OF RESTRICTED STOCK SHALL
CONTINUE IN THE MANNER AND UNDER THE TERMS SO PROVIDED.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, IN THE EVENT
THAT ANY DECISION OF THE COMMITTEE THEREUNDER CONFLICTS WITH THE PROVISIONS OF
THE SEVERANCE PLAN IN A MANNER WHICH ADVERSELY AFFECTS THE RIGHTS OF ANY
PARTICIPANT THEREUNDER (INCLUDING THE PARTICIPANT), SUCH CONFLICT SHALL BE
RESOLVED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 6.7(B) OF THE SEVERANCE
PLAN.

 

2

--------------------------------------------------------------------------------


 


(D)                                 IF, BY REASON OF A CHANGE IN CAPITALIZATION
DESCRIBED ABOVE, PARTICIPANT SHALL BE ENTITLED TO NEW, ADDITIONAL OR DIFFERENT
SHARES OF STOCK OR SECURITIES OF THE COMPANY OR ANY OTHER CORPORATION IN RESPECT
OF HIS OR HER RESTRICTED STOCK, IN THE EVENT THAT THE PLAN CONTINUES, SUCH NEW,
ADDITIONAL OR DIFFERENT SHARES SHALL THEREUPON BE SUBJECT TO ALL OF THE
CONDITIONS, RESTRICTIONS AND PERFORMANCE CRITERIA WHICH WERE APPLICABLE TO THE
RESTRICTED STOCK PRIOR TO SUCH CHANGE IN CAPITALIZATION.


 


8.                                       SUBJECT TO THE LIMITATIONS SET FORTH IN
THE PLAN, THE COMMITTEE IS VESTED WITH ABSOLUTE DISCRETION AND AUTHORITY TO
INTERPRET THE PLAN AND MAKE ALL DETERMINATIONS NECESSARY OR ADVISABLE FOR THE
ADMINISTRATION THEREOF.  ANY DETERMINATION OF THE COMMITTEE IN THE
ADMINISTRATION OF THE PLAN, AS DESCRIBED THEREIN, SHALL BE FINAL, CONCLUSIVE AND
BINDING UPON THE PARTICIPANT AND ANY PERSON CLAIMING UNDER OR THROUGH THE
PARTICIPANT, INCLUDING, WITHOUT LIMITATION, AS TO ANY ADJUSTMENTS PURSUANT TO
SECTION 7 HEREOF.


 


9.                                       NOTHING CONTAINED IN THE PLAN OR THIS
AGREEMENT SHALL CONFER UPON THE PARTICIPANT ANY RIGHT WITH RESPECT TO
CONTINUANCE OF EMPLOYMENT BY ANY PARTICIPATING COMPANY NOR LIMIT IN ANY WAY THE
RIGHT OF ANY PARTICIPATING COMPANY TO TERMINATE OR MODIFY HIS OR HER EMPLOYMENT
AT ANY TIME, WITH OR WITHOUT CAUSE.


 


10.                                 IF A PARTICIPATING COMPANY IS FOR ANY REASON
REQUIRED TO WITHHOLD ANY AMOUNT UNDER THE LAWS AND REGULATIONS OF THE UNITED
STATES, ANY JURISDICTION THEREOF OR LOCAL GOVERNMENT WITH RESPECT TO THE
ISSUANCE OF RESTRICTED STOCK HEREUNDER, OR THE LAPSE OF RESTRICTIONS WITH
RESPECT THERETO (“WITHHOLDING TAXES”), THE PARTICIPANT OR OTHER PERSON RECEIVING
SUCH STOCK SHALL BE REQUIRED TO PAY SUCH PARTICIPATING COMPANY THE AMOUNT OF ANY
SUCH WITHHOLDING TAXES.  THE APPLICABLE PARTICIPATING COMPANY SHALL HAVE THE
RIGHT TO REQUIRE THE PAYMENT OF ANY SUCH WITHHOLDING TAXES BEFORE ISSUING ANY
RESTRICTED STOCK HEREUNDER OR REMOVING THE RESTRICTIONS WITH RESPECT THERETO. 
IN LIEU OF ALL OR ANY PART OF A CASH PAYMENT REGARDING SUCH WITHHOLDING TAXES,
THE COMMITTEE MAY PERMIT A PERSON TO COVER ALL OR ANY PART OF THE WITHHOLDING
TAXES, THROUGH A REDUCTION IN THE NUMBER OF SHARES OF STOCK DELIVERED TO SUCH
PERSON OR A DELIVERY OR TENDER TO THE COMPANY OF SHARES OF COMMON STOCK HELD BY
SUCH PERSON, IN EACH CASE VALUED IN THE SAME MANNER AS USED IN COMPUTING THE
WITHHOLDING TAXES UNDER APPLICABLE LAWS.


 


11.                                 THE COMPANY SHALL NOT BE REQUIRED TO ISSUE
OR DELIVER A CERTIFICATE FOR SHARES OF RESTRICTED STOCK HEREUNDER UNLESS THE
ISSUANCE OF SUCH CERTIFICATE COMPLIES WITH ALL APPLICABLE LEGAL REQUIREMENTS
INCLUDING, WITHOUT LIMITATION, COMPLIANCE WITH THE PROVISIONS OF APPLICABLE
STATE SECURITIES LAWS, THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE REQUIREMENTS OF
THE EXCHANGES, IF ANY, ON WHICH THE COMPANY’S SHARES OF COMMON STOCK MAY, AT
THAT TIME, BE LISTED.


 


12.                                 NOTWITHSTANDING ANYTHING CONTAINED IN THE
PLAN OR HEREIN TO THE CONTRARY, IN THE EVENT THAT THE DISPOSITION OF SHARES OF
RESTRICTED STOCK ACQUIRED PURSUANT TO THE PLAN IS NOT COVERED BY A THEN CURRENT
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND IS NOT OTHERWISE EXEMPT
FROM SUCH REGISTRATION, SUCH SHARES SHALL BE RESTRICTED AGAINST TRANSFER TO THE
EXTENT REQUIRED BY THE SECURITIES ACT AND RULE 144 OR OTHER REGULATIONS
THEREUNDER.  THE

 

3

--------------------------------------------------------------------------------


 


CERTIFICATES EVIDENCING ANY OF SUCH SHARES SHALL BE APPROPRIATELY AMENDED OR
HAVE AN APPROPRIATE LEGEND PLACED THEREON TO REFLECT THEIR STATUS AS RESTRICTED
SECURITIES AS AFORESAID.


 


13.                                 TO THE EXTENT THAT FEDERAL LAWS OF THE
UNITED STATES DO NOT OTHERWISE CONTROL, THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF NEW JERSEY, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS,
AND SHALL BE CONSTRUED ACCORDINGLY.


 


14.                                 IN THE EVENT ANY PROVISION OF THIS AGREEMENT
SHALL BE HELD ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY
SHALL NOT AFFECT THE REMAINING PARTS OF THIS AGREEMENT, AND THIS AGREEMENT SHALL
BE CONSTRUED AND ENFORCED AS IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN
INCLUDED.


 


15.                                 THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE SUCCESSORS (INCLUDING BY WAY OF MERGER), ASSIGNS AND
HEIRS OF THE RESPECTIVE PARTIES.


 


16.                                 THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT
A VIOLATION OF SECTION 4 OF THIS AGREEMENT WILL CAUSE THE COMPANY IRREPARABLE
INJURY FOR WHICH ADEQUATE REMEDY AT LAW IS NOT AVAILABLE.  ACCORDINGLY, THE
PARTICIPANT AGREES THAT THE COMPANY SHALL BE ENTITLED TO AN INJUNCTION,
RESTRAINING ORDER OR OTHER EQUITABLE RELIEF, WITHOUT THE POSTING OF ANY BOND, TO
PREVENT THE BREACH OF SUCH SECTION AND TO ENFORCE THE TERMS AND PROVISIONS
HEREOF IN ANY COURT OF COMPETENT JURISDICTION IN THE UNITED STATES OR ANY STATE
THEREOF, IN ADDITION TO ANY OTHER REMEDY TO WHICH IT MAY BE ENTITLED AT LAW OR
EQUITY.

 

 

RUSS BERRIE AND COMPANY, INC.

 

 

 

 

 

BY:

 

 

 

 

 

 

AGREED TO AND ACCEPTED AS OF THE
DATE OF GRANT SET FORTH ABOVE:

 

 

 

 

 

 

 

 

SIGNATURE-PARTICIPANT

 

 

4

--------------------------------------------------------------------------------